Exhibit 99.1 GULFSLOPE ENERGY HIGH BIDDER ON 22 OFFSHORE GULF OF MEXICO BLOCKS HOUSTON, TX - MARCH 19, 2014 - GulfSlope Energy (OTC:BB - GSPE) today announced the results of its participation in offshore lease sale 231, central Gulf of Mexico, conducted by the Bureau of Ocean Management (BOEM). GulfSlope was high bidder on 22 out of 23 bids. The sum of our high bids is $7,843,642. GulfSlope bid on all blocks at 100% working interest.All bid blocks are located on the outer shelf and upper slope of the offshore Gulf of Mexico, in water depths of less than 1000’. The blocks with high bids are: 1. Vermilion South Addition Block 375 2. Vermilion South Addition Block 393 3. Garden Banks Area Block 173 4. South Marsh Island South Addition Block 183 5. South Marsh Island South Addition Block 187 6. Eugene Island South Addition Block 371 7. Eugene Island South Addition Block 378 8. Eugene Island South Addition Block 390 9. Eugene Island South Addition Block 395 10. Eugene Island South Addition Block 397 11. Ship Shoal South Addition Block 282 12. Ship Shoal South Addition Block 328 13. Ship Shoal South Addition Block 335 14. Ship Shoal South Addition Block 336 15. Ship Shoal South Addition Block 348 16. Ewing Bank Area Block 870 17. Ewing Bank Area Block 904 18. Ewing Bank Area Block 914 19. Ewing Bank Area Block 948 20. Green Canyon Area Block 4 21. Green Canyon Area Block 5 22. Grand Isle South Addition 103 All bids are subject to review and final approval by the BOEM, which may take up to 120 days before award decision, and there can be no assurance of receiving BOEM approval. ***** Description of Company GulfSlope Energy, Inc. (OTC:BB - GSPE) focuses on the exploration and production of crude oil and natural gas properties in the offshore waters of the Gulf of Mexico. Forward Looking Statement This press release may contain forward-looking statements.Forward-looking statements can be identified by the use of forward-looking terminology such as “believes,” “projects,” “expects,” “may,” “goal,” “estimates,” “should,” “plans,” “targets,” “intends,” “could,” or “anticipates,” or the negative thereof, or other variations thereon, or comparable terminology, or by discussions of strategy or objectives. Forward-looking statements relate to anticipated or expected events, activities, trends or results. Because forward-looking statements relate to matters that have not yet occurred, these statements are inherently subject to risks and uncertainties. Although the Company believes that the expectations reflected in forward-looking statements are reasonable, there can be no assurances that such expectations will prove to be accurate. Security holders are cautioned that such forward-looking statements involve risks and uncertainties. The forward-looking statements contained in this press release speak only as of the date of this press release, and the Company expressly disclaims any obligation or undertaking to report any updates or revisions to any such statement to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which any such statement is based. Certain factors may cause results to differ materially from those anticipated by some of the statements made in this press release. Please carefully review our filings with the SEC as we have identified many risk factors that impact our business plan.The Company undertakes no obligation and does not intend to update these forward-looking statements to reflect events or circumstances occurring after this press release, other than as required by law.
